UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6531



CLARENCE S. GREGORY,

                                              Plaintiff - Appellant,

          versus


ROBERT E. WARD, Regional Director; DORIS
GANTT,   Correctional    Officer;    THIERRY   D.
NETTLES,    Captain;     MARGUERITE     TOMASINO,
Investigator;    LINDA    BOWMAN,   Correctional
Officer; MARK COTE, Lieutenant Correctional
Officer;    CHARLES    WHITTEN,   Captain     and
Correctional Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-02-44-3-25BC)


Submitted:   June 12, 2003                   Decided:   June 19, 2003


Before LUTTIG and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.




     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Clarence S. Gregory, Appellant Pro Se.              Sandra    Jane   Senn,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Clarence S. Gregory appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the   record   and   the   district   court’s   opinion    accepting   the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Gregory v. Ward, No. CA-02-44-3-25BC (D.S.C. Feb. 26, 2003).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2